NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARTIN D. MONDRAGON,                            No. 19-56087

                Plaintiff-Appellant,            D.C. No. 5:16-cv-02462-R-KK

 v.
                                                MEMORANDUM*
BANK OF AMERICA, NA; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   R. Gary Klausner, District Judge, Presiding

                          Submitted December 2, 2020**

Before:      WALLACE, SILVERMAN, and BRESS, Circuit Judges.

      Martin D. Mondragon appeals pro se from the district court’s judgment

dismissing his foreclosure action alleging violations of the Truth In Lending Act

(“TILA”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal based on the statute of limitations. Lukovsky v. City & County of San



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Francisco, 535 F.3d 1044, 1047 (9th Cir. 2008). We may affirm on any basis

supported by the record. Kwan v. SanMedica Int’l, 854 F.3d 1088, 1093 (9th Cir.

2017). We affirm.

      Dismissal of Mondragon’s TILA claims was proper because Mondragon

failed to bring an action to enforce his recission rights within four years of the

receipt of defendants’ refusal to rescind the loan. See Hoang v. Bank of Am., N.A.,

910 F.3d 1096 (9th Cir. 2018) (explaining that because TILA does not provide a

statute of limitations for rescission enforcement claims, the state contract law

statute of limitations applies); Cal. Civ. Code § 337(a) (actions upon a contract are

subject to a four-year statute of limitations).

      The district court did not abuse its discretion by denying Mondragon’s

motion for default judgment against New American Funding, Inc. because

Mondragon failed to state a plausible TILA claim against this defendant. See Eitel

v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1989) (standard of review and factors

district courts must consider in determining whether default judgment should be

granted).

      The district court did not abuse its discretion by denying Mondragon’s

motions to reconsider the district court’s orders dated March 21, 2019 because

Mondragon failed to demonstrate that he was entitled to relief. See Fed. R. Civ. P.

59(e); Sch. Dist. No. 1J, Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255,


                                            2                                   19-56087
1263 (9th Cir. 1993) (setting forth elements for reconsideration under Rules 59(e)

and 60(b) of the Federal Rules of Civil Procedure).

      Mondragon’s request for judicial notice (Docket Entry No. 34) is denied as

unnecessary.

      AFFIRMED.




                                         3                                  19-56087